ORDER
DAN M. RUSSELL, Jr., Chief Judge.
THIS DAY THIS CAUSE came on to be heard on motion of defendant, McDonough Power Equipment, Inc., to set aside, in part, that certain Order signed by the Court on May 25, 1977, and entered by the Clerk on May 26,1977, which Order overruled motion of defendant, McDonough Power Equipment, Inc., to dismiss Complaint of plaintiff, and after hearing oral argument by counsel for defendant, McDonough Power Equipment, Inc., and counsel for plaintiff, Grace K. Daniels, and after the Court having reviewed the case of Breeland v. Hide-A-Way Lake, Inc., 585 F.2d 716 (5th Cir. 1978), the Court is of opinion that said motion should be sustained. [See 430 F.Supp. 1203.]
IT IS, THEREFORE, ORDERED AND ADJUDGED that motion of defendant, McDonough Power Equipment, Inc., to set aside, in part, that certain Order signed by the Court on May 25, 1977 and entered by the Clerk on May 26, 1977, be and the same is hereby set aside only so far as said order overruled motion to dismiss of defendant, McDonough Power Equipment, Inc., otherwise to remain as written.
IT IS FURTHER ORDERED AND ADJUDGED that motion to dismiss of defendant, McDonough Power Equipment, Inc., constituting the First Defense to the responsive pleading of this defendant to the Complaint of plaintiff be and the same is hereby sustained and that the Complaint of plaintiff be and the same is hereby dismissed, without prejudice, as to the defendant, McDonough Power Equipment, Inc.